Case 3:17-cv-00312-NJR-RJD Document 102-4 Filed 08/01/19 Page 1 of 4 Page ID #660




                        Exhibit C
Case 3:17-cv-00312-NJR-RJD Document 102-4 Filed 08/01/19 Page 2 of 4 Page ID #661
                                                                        Thursday, August 1, 2019 at 6:11:28 PM Eastern Daylight Time

Subject:    RE: NPC / Collins
Date:       Thursday, August 1, 2019 at 5:52:36 PM Eastern Daylight Time
From:       AAA Heather Santo
To:         Warren Postman
AFachments: image003.png, image004.jpg, image5f7747.PNG, image77d6e0.JPG

Mr. Postman,

We have not yet received NPC’s payment of the ﬁling fees, which are due today. I leU Mr. Tatum a message
earlier today inquiring as to whether the fees were in route to us or any other status he may be able to
provide. I have not heard back as of yet.

Sincerely,

Heather Santo



                Heather Santo
                American Arbitration Association

                1301 Atwood Ave, Suite 211N, Johnston, RI 02919
                T: 401 431 4703 F: 401 435 6529 E: heathersanto@adr.org
                adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or conQidential and is intended only for the recipient(s) listed above. Any
review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this
transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.


From: Warren Postman <wdp@kellerlenkner.com>
Sent: Thursday, August 1, 2019 5:22 PM
To: AAA Heather Santo <heathersanto@adr.org>
Subject: FW: NPC / Collins

   *** External E-Mail – Use Caution ***


Ms. Santo,

I am wri]ng to check whether NPC submi^ed payment today as required below. Your conﬁrma]on either
way would be greatly appreciated.

Sincerely,

Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email




                                                                                                                                                           Page 1 of 3
Case 3:17-cv-00312-NJR-RJD Document 102-4 Filed 08/01/19 Page 3 of 4 Page ID #662



From: AAA Heather Santo <heathersanto@adr.org>
Date: Tuesday, July 23, 2019 at 4:05 PM
To: Warren Postman <wdp@kellerlenkner.com>, "Tatum, Mark (SHB)" <MTATUM@shb.com>
Cc: "Sinatra, Katherine (SHB)" <KSINATRA@shb.com>, "Simpson, Nancy (SHB)"
<NSIMPSON@shb.com>, Marquel Reddish <mpr@kellerlenkner.com>, "Joanne Saint-Louis, JD"
<SaintLouisJ@adr.org>
Subject: RE: NPC / Collins

Dear Counsel,

This will acknowledge receipt of a le^er, dated July 19, 2019, from Respondent. This will also acknowledge
receipt of a le^er, dated July 22, 2019, from Claimants.

An administra]ve conference call to discuss the posi]ons of the par]es has been scheduled for Thursday, July
25th at 12:00 p.m. Eastern Time.

Please dial in to the conference call using the following informa]on:

Dial-in: 888.537.7715
Passcode: 47609078#

Should you have any ques]ons, please do not hesitate to contact me.

Sincerely,

Heather Santo




                Heather Santo
                American Arbitration Association

                1301 Atwood Ave, Suite 211N, Johnston, RI 02919
                T: 401 431 4703 F: 401 435 6529 E: heathersanto@adr.org
                adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or conQidential and is intended only for the recipient(s) listed above. Any
review, use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this
transmittal in error, please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.


From: Warren Postman <wdp@kellerlenkner.com>
Sent: Monday, July 22, 2019 10:30 AM
To: Tatum, Mark (SHB) <MTATUM@shb.com>
Cc: AAA Heather Santo <heathersanto@adr.org>; Sinatra, Katherine (SHB) <KSINATRA@shb.com>; Simpson,
Nancy (SHB) <NSIMPSON@shb.com>; Marquel Reddish <mpr@kellerlenkner.com>
Subject: RE: NPC / Collins

   *** External E-Mail – Use Caution ***


                                                                                                                                                           Page 2 of 3
Case 3:17-cv-00312-NJR-RJD Document 102-4 Filed 08/01/19 Page 4 of 4 Page ID #663


Mr. Tatum,

Please see the a^ached response.

Best,

Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email


From: Tatum, Mark (SHB) <MTATUM@shb.com>
Sent: Friday, July 19, 2019 4:57 PM
To: Warren Postman <wdp@kellerlenkner.com>
Cc: AAA Heather Santo <heathersanto@adr.org>; Sinatra, Katherine (SHB) <KSINATRA@shb.com>; Simpson,
Nancy (SHB) <NSIMPSON@shb.com>
Subject: FW: NPC / Collins

Mr. Postman, please see the a^ached.

I’m also copying Ms. Santo at the AAA.

Mark


CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended for the
person or entity to which it is addressed and may contain confidential and/or privileged material. Any
unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
please contact the sender by reply e-mail and destroy all copies of the original message. Thank you.




                                                                                                       Page 3 of 3
